Exhibit 10(iii)A(86)








AMENDMENT NO. 3
TO
ACUITY BRANDS, INC.
SEVERANCE AGREEMENT


THIS AMENDMENT made and entered into as of October 24, 2019, by and between
ACUITY BRANDS, INC. (the “Company”) and Barry R. Goldman (“Executive”);


W I T N E S S E T H


WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of March 28, 2019 (“Severance Agreement”) and amended as of May 28, 2019 and
August 20, 2019, providing for the payment of certain compensation and benefits
to Executive if Executive’s employment is terminated under certain
circumstances; and


WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;


NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:


1.
Section 4.2 is hereby amended by deleting “55%” from clause (i) and substituting
“75%” in lieu thereof.

2.
This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment on the date(s)
written below.


 
 
COMPANY
 
 
 
EXECUTIVE
 
ACUITY BRANDS, INC.
/s/ Barry R. Goldman
 
By:
/s/ Vernon J. Nagel
Barry R. Goldman
 
 
VERNON J. NAGEL
 
 
 
Chairman and CEO
 
 
 
 








